department of the treasury internal_revenue_service washington d c sere c5 office_of_chief_counsel date cc ita b02 uil dear this responds to a request for a ruling letter on the proper tax treatment of travel expense reimbursements paid_by the taxpayer to an employee who works out of his residence in one state but who regularly travels to the taxpayer's office in another state where he stays in a corporate apartment provided by the taxpayer we have determined that in the interest of sound tax_administration and because of the factual nature of the issues involved we must decline to issue a letter_ruling and we will refund your users fee under separate cover we hope however that the following general information will be helpful to you an employer’s payments to an employee including fringe_benefits generally are included in the employee’s gross_income and the employer must treat the payments as wages subject_to_withholding and employment_taxes however a fringe benefit that qualifies as a working_condition_fringe is not treated as taxable wages sec_132 of the internal_revenue_code defines working_condition_fringe as any property or services provided to an employee of the employer to the extent that if the employee paid for such property or services such payment would be allowable as a deduction under sec_162 or sec_167 sec_162 allows deductions for traveling expenses including amounts expended for meals_and_lodging other than amounts that are lavish_or_extravagant under the circumstances paid_or_incurred while away from home in the pursuit of a trade_or_business to be deductible under sec_162 an employee's traveling expenses must be business and incurred while away from home 326_us_465 1946_1_cb_57 also sec_162 and revrul_93_86 1993_2_cb_71 provide that traveling expenses with respect to an assignment in a single location that exceeds one year are not be deductible ordinary and necessary incurred in pursuit of a trade or in commissioner v flowers the court determined that travel undertaken by a lawyer from his residence in jackson mississippi to his office for a railroad company based in mobile alabama was not incurred in pursuit of his trade_or_business the traveling expenses the court found were incurred solely for personal purposes and did further the employer’s business the exigencies of business rather than the personal conveniences and necessities of the traveler must be the motivating factors such was not the case here u s pincite for purposes of sec_162 the term home usually referred to in this context as the tax_home means the vicinity of the employee's regular place of business -- but if the employee has more than one regular place of business the tax_home is the vicinity of the employee's principal_place_of_business the determination of which regular place of business is the principal one depends on the facts and circumstances revrul_54_147 1954_1_cb_51 sets forth some of the more important factors e e the total time ordinarily spent by the taxpayer at each of his business posts the degree of business activity at each such post and whether the financial return in respect of each post is significant or insignificant see markey v commissioner f 2fd cir see also 931_f2d_132 cir if the factors indicate that the vicinity of the employee's residence is the employee’s principal_place_of_business and hence the employee's tax_home then the employee’s use of the corporate apartment while traveling in the pursuit of the trade_or_business will be considered a working_condition_fringe and the value will not be treated as taxable wages if the employee's tax_home is located in the vicinity of the taxpayer’s office or if the employee's travel is not in the pursuit of the trade_or_business then the use of the corporate apartment is not a working_condition_fringe the taxpayer would be required to treat as taxable wages the value of the employee's use of the apartment hope this info at ion i please call if you have any questions sincerely thomas d moffitt branch chief branch income_tax accounting macro form rev department of the treasury - internal_revenue_service
